DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious wherein at least one of the rockers of a respective one of the roller mountings is capable of performing at least two of the following movements: pivoting movement about an axis parallel to the longitudinal axis of the roller of the respective one of the roller mountings, rotary movement about the longitudinal axis of the at least one rocker, rotary movement about an axis parallel to the longitudinal axis of the at least one rocker, rotary movement about an axis being perpendicular to the longitudinal axis of the at least one rocker and being different from an axis parallel to the longitudinal axis of the roller of a respective one of the roller mountings in combination with the rest of the claimed limitations set forth in the independent claim.  Searching by the Examiner yielded prior art as cited below:
Previously cited Buehler does not disclose rotary movement about the longitudinal axis of the at least one rocker, rotary movement about an axis parallel to the longitudinal axis of the at least one rocker, rotary movement about an axis being perpendicular to the longitudinal axis of the at least one rocker and being different from an axis parallel to the longitudinal axis of the roller of a respective one of the roller mountings.  Further, as argued by Applicant, Linden does not disclose rotary movement about the longitudinal axis of the at least one rocker, rotary movement about an axis parallel to the longitudinal axis of the at least one rocker.
Buehler and Linden alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799